The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on April 28, 2022. No claims have been amended, cancelled or added.   
In view of amendments, remarks and approved Terminal Disclaimer, objection of specification, ODP rejection, the rejection of claims 21-40 under 35 U.S.C. 103 as being unpatentable as obvious over Huang et al. (U.S. Patent 7,482,387), the rejection of claims 21-40 under 35 U.S.C. 103 as being unpatentable as obvious over Jessen et al. (U.S. Patent 9,186,665 or U.S. Patent Application Publication 2014/0196753 A1 or U.S. Patent 8,585,906 or U.S. Patent Application Publication 2011/0077141 A1), and the rejection of claims 21-40 under 35 U.S.C. 103 as being unpatentable as obvious over Shown et al. (U.S. Patent 9,809,739) have been withdrawn.
Claims 21-40 are pending.
        
Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 21-40 are allowable over the closest references: Huang et al. (U.S. Patent 7,482,387), Jessen et al. (U.S. Patent 9,186,665), and Shown et al. (U.S. Patent 9,809,739).
The disclosure of the above-mentioned references resided in paragraphs 4-6 of the Office Action dated January 28, 2022 is incorporated herein by reference.
However, the above-mentioned references of Huang et al., Jessen et al., and Shown et al. do not disclose or fairly suggest the claimed cleaning system configured to clean and regenerate kinetic and ion exchange properties of resin, comprising:
a vessel comprising a bottom, at least one solution inlet, at least one waste outlet, at least one resin inlet, and at least one resin outlet;
a draw chamber disposed inside the bottom of the vessel, the draw chamber comprising a separation screen;
at least one eductor;
a plenum in fluid communication with the at least one eductor, discharging from the at least one eductor at a top of the vessel;
a fouled/exhausted resin comprising at least one resin, each resin of the at least one resin being one of cationic and anionic in nature;
a first resin regeneration chemical flowing through the at least one eductor into the vessel, wherein the first resin regeneration chemical is a chemical regeneration solution for one of cation resins and anion resins;
a sulfite solution circulating through the at least one eductor into the vessel along with the fouled/exhausted resin, the sulfite solution performing a reducing reaction; and
wherein said at least one eductor are configured to recirculate resin throughout the
vessel as the separation screen and the sulfite solution work together to remove at least one of organics, iron oxides, waste, and debris from the resin, as per instant claim 21.




As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Huang et al., Jessen et al., and Shown et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764